PER CURIAM: *
Appealing the judgment in a criminal *955case, Murfery Lee Schilb presents an argument that he concedes is foreclosed by United States v. Whaley, 577 F.3d 254, 258-61 (5th Cir.2009), in which this court rejected constitutional challenges to the Sex Offender Registration and Notification Act.
The Government’s motion for summary affirmance is GRANTED, its alternative motion for an extension of time is DENIED, and the judgment of the district court is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be *955published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.